DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 12/21/2021. In the applicant’s response, claims 1, 3-12, and 14-15 were amended; claims 2 and 13 were cancelled; claim 16-18 were newly added. Accordingly, claims 1, 3-12, and 14-18 are pending and being examined. Claims 1, 12, and 18 are independent form.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1, 4-7, 11-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi et al (US 2020/0334477, hereinafter “Aoi”).

Regarding claim 1, Aoi discloses a method for monitoring a state of consciousness of at least one operator in an aircraft cockpit, the method comprising at least one set of steps which are, implemented automatically and iteratively (the method and apparatus for state estimation of a driver; see fig.6):
an image acquisition step, implemented by an image acquisition module (HW related features such as camera, processor, see 21 and 20 of fig.1 and para.48-50), comprising acquiring images of the operator or operators (the apparatus may obtain a moving image of a driver; see S11 of fig.6 and para.84); 
a first detection step, implemented by a first detection module, comprising detecting at least one first movement of a body of the operator or operators from the images (the apparatus may detect the face movement, and the degree of eye opening of the driver from each and every frame of the moving image; see S12 of fig.6 and para.90); 
a first determination step, implemented by a first determination module, comprising determining a first movement feature of the body of the operator or operators during at least one first time proportion of a predetermined first time window (the apparatus may calculate the features of the driver in every frame of the T moving frames (t=0, 1,…,T) to detect/determine the facial behaviors (the driver’s states); see S12-S14 of fig.6, fig.9 and para.102; see para.90), the first determination step being implemented if at least one first movement of the body of the operator or operators is wherein the features include whether the face of the driver is detected in each of the frames; see, e.g., the first row of fig.9 and para.102), the first time proportion of the predetermined first time window corresponding to the ratio between the sum of the times for which the detection is available during the predetermined first time window and the predetermined first time window (wherein the ratio of frame is 1/T; see fig.9 and para.101); 
a first transmission step, implemented by a first transmission module, comprising transmitting a signal representative of a state of loss of consciousness of the operator or operators to a user device, the first transmission step being implemented if the first movement feature meets a predetermined first condition (for example, if a “feel dizzy”, “falling asleep”, or “sudden disease attack” state of the driver is detected based on the feature quantities obtained from the frames captured in the time window T, then “the automatic driving support apparatus 22 may control the operation of the vehicle C to switch from the manual drive mode to the automatic drive mode”; see S18-S19 of fig.6 and para.105—para.106; see operation “switch” in para.123). 

Aoi does not explicitly disclose that the apparatus continues the next state detection only if the previous state detection ‘fails’. In other words, Aoi does not explicitly disclose: if the first movement/state of the body of the driver is not detected during the first time proportion or if the first movement feature of the body of the driver does not meet the predetermined first condition, then the apparatus starts a second processing for determine a second state of the body of the driver, wherein the second processing  

However, Aoi clearly teaches that “[t]he estimation unit may estimate at least one state of the driver selected from the group consisting of looking forward carefully, feeling drowsy, looking aside, putting on or taking off clothes, operating a phone, leaning, being interrupted in driving by a passenger or a pet, suffering a disease attack, looking back, resting a head on arms, eating and drinking, smoking, feeling dizzy, taking abnormal movement, operating a car navigation system or an audio system, putting on or taking off glasses or sunglasses, and taking a photograph. The state estimation apparatus with this structure can estimate various states of the driver.” See Paragraph [0022]. In Paragraph [0106], Aoi further discloses that “[w]hen determining to continue estimating the state of the driver D, the control unit 110 repeats the processing in step S11 and subsequent steps.” Thus, the condition for starting estimating a next (second, third, fourth, …and eighth) state of the driver, “if no first movement of the body of the operator or operators is detected during the first time proportion or if the first movement feature does not meet the predetermined first condition”, as recited in the claim, is an obvious and straightforward choice from the teachings of Aoi. 

It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teachings of Aoi by adding a condition---if the previous state detection of a driver does not meet the predetermined condition, then the system continues a next state detection for the driver in order to detect at least one state of the driver selected from the group (see [0022]).

As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to modify the teachings of Aoi since doing this would amount to a simple choice to obtain predictable results.

Regarding claim 4, Aoi discloses the method according to claim 2, wherein the first movement or movements of the body of the operator or operators correspond to at least one blink of at least one eye of the operator or operators, the first movement feature corresponding to a number of blinks of at least one eye, the first movement feature meeting the predetermined first condition if the number of blinks of at least one eye is less than a predetermined number of blinks of at least one eye (estimate “the blink count”; see para.135); and wherein the second movement or movements of the body of the operator or operators correspond to at least one head direction movement of the operator or operators, the second movement feature corresponding to a head direction movement speed, the second movement feature meeting the predetermined second condition if the head direction movement speed is less than a predetermined head direction movement speed (detect “falling asleep” state, see fig.4 and para.134).

Regarding claim 5, Aoi discloses the method according to claim 2 wherein the first movement or movements of the body of the operator or operators correspond to at least one head direction movement of the operator or operators, the first movement feature corresponding to a head direction movement speed, the first movement feature meeting the predetermined first condition if the head direction movement speed is less than a predetermined head direction movement speed (detect “falling asleep” state, see fig.4 and para.134); and wherein the second movement or movements of the body of the operator or operators correspond to at least one blink of the eye or eyes of the operator or operators, the second movement feature corresponding to a number of blinks of at least one eye, the second movement feature meeting the predetermined second condition if the number of blinks of at least one eye is less than a predetermined number of blinks of at least one eye (“the blink count”; see para.135).

Regarding claim 6, 14, 16, Aoi discloses, comprising: a third determination step, implemented by a third determination module, comprising determining a head orientation of the operator or operators from the images, the third determination step detect “looking back”, “feeling drowsy”, or “feeling dizzy”  state, see para.134); and a fourth transmission step, implemented by a fourth transmission module, comprising transmitting a signal representative of a state of loss of consciousness of the operator to the user device, the second transmission step being implemented if the head orientation is within a predetermined orientation range during at least one third time proportion of the second time window (the apparatus may control “switches between the manual drive mode and the automatic drive mode in accordance with, for example, the estimation result from the state estimation apparatus 10 or the settings of a car navigation system”; see also para.51-para.52).

Regarding claim 7, 17, Aoi discloses, comprising: a third detection step, implemented by a third detection module, comprising detecting a shoulder movement of the operator or operators from the images, if the second movement feature does not meet the predetermined second condition or if the head orientation is greater than or equal to the predetermined orientation during at least the third time proportion (the apparatus estimates whether a “taking off clothes” state is detected from the T frames captured by the camera; see para.134); 
a fourth determination step, implemented by a fourth determination module, comprising determining a shoulder movement speed of the operator or operators during the third time proportion, if at least one shoulder movement of the operator or operators is detected during at least the third time proportion (the apparatus estimates whether a “taking off clothes” state is detected from the T frames captured by the camera; see para.134); 
a fifth transmission step, implemented by a fifth transmission module, comprising transmitting a signal representative of a state of loss of consciousness of the operator to the user device, the fifth transmission step being implemented if the shoulder movement speed is less than a predetermined shoulder movement speed (the apparatus may control “switches between the manual drive mode and the automatic drive mode in accordance with, for example, the estimation result from the state estimation apparatus 10 or the settings of a car navigation system”; see also para.51-para.52).

Regarding claim 11, Aoi discloses the method according to claim 1, comprising: a fifth detection step, implemented by a fifth detection module, comprising detecting a heartbeat of the operator or operators (the apparatus estimates whether a “respiratory distress” or ” “heart attack” state is detected from the T frames captured by the camera; see para.81), the fifth detection step being implemented: if no second movement of the body of the operator or operators has been detected; or if the distribution of the pressure exerted by the mass of the operator or operators on the seat has a difference proportion, in comparison with the reference pressure distribution, greater than or equal to the predetermined proportion; an eighth determination step, implemented by an eighth determination module, comprising determining a heart rate, the eighth determination step being implemented if at least one heartbeat of the operator or operators is detected; an eleventh transmission step, implemented by an the apparatus estimates whether a “respiratory distress” or ” “heart attack” state is detected from the T frames captured by the camera; see para.81); a twelfth transmission step, implemented by a twelfth transmission module, comprising transmitting a signal representative of possible malfunctioning of the image acquisition module to the user device, the twelfth transmission step being implemented if the determined heart rate is within the predetermined heart rate range (the apparatus may control “switches between the manual drive mode and the automatic drive mode in accordance with, for example, the estimation result from the state estimation apparatus 10 or the settings of a car navigation system”; see also para.51-para.52).

Regarding claim 12, the claim is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 18, Aoi discloses the claimed inventions since claim 18 is a combination of claims 1, claim 6, and claim 7.



s 3, 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi et al (US 2020/0334477, hereinafter “Aoi”) in view of Fung et al (US 2018/0022358, hereinafter “Fung”). 

Regarding claim 3, Aoi does not explicitly disclose, comprising: a third transmission step, implemented by a third transmission module, comprising transmitting a signal representative of a possible state of malfunctioning of the movement detection to the user device, the third transmission step being implemented if no second movement of the body of the operator or operators is detected during the second time proportion. However, in the same field of endeavor, Fung teaches: a third transmission step, implemented by a third transmission module, comprising transmitting a signal representative of a possible state of malfunctioning of the movement detection to the user device, the third transmission step being implemented if no second movement of the body of the operator or operators is detected during the second time proportion (include “a failure detection system 244 that detects a failure in one or more of the vehicle systems 126. More specifically, the failure detection system 244 receives information from a vehicle system and executes a fail-safe function (e.g., system shut down) or a non-fail-safe function (e.g., system control) based on the information and a level of failure. In operation, the failure detection system 244 monitors and/or receives”; see 244 of fig.2, and para.264). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Fung into the teachings of Aoi by including a failure detection system for detecting a failure in one or more of the vehicle Fung, in order to control vehicle systems by receiving monitoring information from one or more monitoring systems and determining a plurality of driver states based on the monitoring information from the one or more monitoring systems (Fung; see Abstract).

Regarding claim 8, 9, 15, Aoi discloses the claimed invention except for the aircraft. However, in the same field of endeavor, Fung teaches an apparatus for state estimation of a pilot in aircraft (wherein motor vehicle includes “aircraft”; see para.207).

Regarding claim 10, the combination of Aoi and Fung discloses the method according to claim 8, wherein the initialization step comprises a second detection substep, implemented by a second detection submodule, comprising detecting a pressure exerted by a mass of the operator or operators on a seat on which they are likely to sit (Fung: “pressure sensors” for detecting pressure of a driver on a seat; sees para.223, para.230), the set of steps being implemented: * firstly if the pressure has been detected during a predetermined second period; or " secondly if an action of the operator or operators has been detected during the predetermined first period and if the pressure has been detected during the predetermined second period; the method furthermore comprising: - a seventh determination step, implemented by a seventh determination module, comprising determining a distribution of the pressure exerted by the mass of the operator or operators on the seat, the seventh determination step being implemented: if no second movement of the body of the operator or operators has been detected; or * if the direction angle is greater than or equal to the predetermined : the apparatus may control “switches between the manual drive mode and the automatic drive mode in accordance with, for example, the estimation result from the state estimation apparatus 10 or the settings of a car navigation system”; see also para.51-para.52).

Response to Arguments
7.	Applicant's arguments with respect to claims 1, and 7 have been considered but are moot in view of the new ground(s) of rejection. 

7-1.	On page 14 of applicant’s response, regarding claim 1, applicant argues:
Q1: “Applicant respectfully submits, however, that the "first movement" is not the same as the "second movement," nor is the "first movement feature" the same as the "second movement feature," as the Examiner appears to be alleging in the pending Office Action.”

Furthermore, Applicant respectfully notes that what is recited in claim 1, as currently amended, is that the "second detection step" of "detecting at least one second movement of the body of the operator" is performed "if no first movement of the body of the operator or operators is detected during the first time proportion or if the first movement feature does not meet the predetermined first condition." Thus, inherent in this "if-then" claim architecture is the concept that the first and second detection steps are performed sequentially; the same is true for the first and second determination steps and also the first and second transmission steps. Applicant respectfully submits that, even if it were assumed for the sake of argument that the Examiner's characterizations of Aoi were otherwise correct, there is nothing in Aoi regarding the inherent sequential nature of the claims recited in claim 1, as currently amended.”


The examiner respectfully disagrees with the applicant’s arguments for at least the following reasons. 

Regarding Q1, as explained in the current rejection of the current amended claim, the first movement and the first movement feature are interpreted as the driver blink and blink count (see, the rejection of claim 4, and para.135 in the method in Aoi), while the second movement and the second movement feature are interpreted as the driver falling asleep and closing eyes (see, the rejection of claim 4, and para.134 in the method in Aoi). The two pairs are different and not the same. Thus, the argument is unpersuasive.

Regarding Q2, as explained in the current rejection of the current amended claim, although Aoi does not explicitly disclose if the first movement/state of the body of the driver is not detected during the first time proportion or if the first movement feature of the body of the driver does not meet the predetermined first condition, then the apparatus starts a second processing for determine a second state of the body of the driver, Aoi clearly teaches that “[t]he estimation unit may estimate at least one state of the driver selected from the group consisting of looking forward carefully, feeling drowsy, looking aside, putting on or taking off clothes, operating a phone, leaning, being interrupted in driving by a passenger or a pet, suffering a disease attack, looking back, resting a head on arms, eating and drinking, smoking, feeling dizzy, taking abnormal movement, operating a car navigation system or an audio system, putting on or taking off glasses or sunglasses, and taking a photograph. The state estimation apparatus with this structure can estimate various states of the driver.” See Paragraph [0022]. Aoi, Paragraph [0106], further discloses that “[w]hen determining to continue estimating the state of the driver D, the control unit 110 repeats the processing in step S11 and subsequent steps.” Thus, the condition for starting estimating a next (second, third, fourth, …and eighth) state of the driver, “if no first movement of the body of the operator or operators is detected during the first time proportion or if the first movement feature does not meet the predetermined first condition”, as recited in the claim, is an obvious and straightforward choice from the teachings of Aoi. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teachings of Aoi by adding a condition---if the previous state detection of a driver does not meet the predetermined condition, then the system continues a next state detection for the driver in order to detect at least one state of the driver selected from the group (see [0022]). Thus, the claimed invention is unpatentable over Aoi. The argument is unpersuasive.

7-2.	On page 15 of applicant’s response, regarding claim 7, applicant argues: “a shoulder movement” and “determining a shoulder movement speed”. It should be 
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        1/6/2022